 BRYSON ENVIRONMENTAL SERVICESBryson Environmental Services,Inc.andUnitedSteelworkers of America.Case 10-CA-2146429 August 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 11 June 1986 Administrative Law JudgeHoward I.Grossman issued the attached decision.The Respondent filed exceptions and a supportingbrief.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecordin light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings, l andconclusions2and to adopt the recommendedOrder.ORDERThe NationalLaborRelations Board adopts therecommendedOrder of theadministrative lawjudge and orders that the Respondent,Bryson En-vironmental Services, Inc., Dolomite, Alabama, itsofficers,agents,successors, and assigns,shall takethe action set forth in the Order.'The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950),enfd.188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.2We agree with the judge,based on credited testimony, that the solereason for the Respondent's refusal to rehire discriminatee James King on3 January 1986 was his filing of an unfair labor practice charge.Thus, wefind no need to decide whether the Respondent ever attempted to justifyits refusal to rehire King on 3 January 1986 by reference to the absenceof part-time work.Mary L.Bulls Esq.,for the General Counsel.Harry L.Hopkins, Esq.,for the Respondent.Clarence Brown,for the Charging Party.DECISIONSTATEMENT OF THE CASEHOWARD I. GROSSMAN,Administrative Law Judge.The charge was filed on 15 January 1986by UnitedSteelworkers of America(the Union),and an amendedcharge was filed on 28 February 1986. The complaintissued on 3 March 1986 and alleges that Bryson Environ-mental Services,Inc. (the Respondent) refused to rehireemployee James King because he had filed chargesagainst Respondent in another case, in violation of Sec-tion 8(a)(4) and(1) of the NationalLaborRelations Act(the Act).267A hearing was held before me in these matters in Bir-mingham,Alabama,on 8 April 1986, and briefs werethereafterfiled by the Respondent and the GeneralCounsel.On the entire record,including my observationof the demeanor of the witnesses, I make the followingFINDINGS OF FACTI.JURISDICTIONThe Respondent is an Alabama corporation with anoffice and place of business located at Dolomite, Ala-bama,where it is engaged in the business of providingindustrial sanitation services. During calendar year 1985,a representative period,the Respondent provided serv-ices valued in excess of $50,000 directly to customers lo-cated outside the State of Alabama.The Respondent isan employer engaged in commerce within the meaningof Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. King's Employment HistoryThe parties stipulated that the Respondent hired JamesKing as a laborer in August 1985.According to King, hewas part of a crew that did industrial cleaning. TheCompany had two shifts,a morning shift which beganabout 7 a.m., and an afternoon shift which started at ap-proximately 3:30 p.m.King enrolled in school "somewhere in September"1985.Prior to doing so, King testified,he sought approv-al from Supervisor Jimmy Connison. Although Conni-son's reply is not indicated specifically in the record, Iinfer from subsequent statements of Connison,reportedby King,that the supervisor agreed.King's academicschedule required him to be in school on Monday,Wednesday,and Friday,during daytime hours. Onschool days, King worked on the evening shift, and onother days he worked the morning shift.In addition,King did some work on weekends.King dropped out of school shortly before the end ofthe fall quarter because of illness.He stated that the fallquarter ended "in about October," but King was uncer-tain about dates, and also testified that registration forthe winter quarter took place in December.It is probablethat the fall quarter extended at least into November1985.In November, according to King,he told Connisonthat he was planning to return to school, and asked thesupervisor whether it would"work out...like it didlast quarter"because his classes were scheduled at thesame time.Connison replied,according to King, thatthatwould"work."InDecember, King again askedConnison whether he could return to school.Connisonreplied that there would be no problem, and King regis-tered for the winter quarter in December.Respondent's vice president Richard Pfizenmayer testi-fied that he "looked into [King's]accusation ... [that]281NLRB No. 39 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen he was hired he was going to school." Accordingto Pfizenmayer, Connison informed him that King hadonly a week or two to go in school, and that this wasthe only reason he was hired. Pfizenmayer agreed thatKing was a good employee. Connison was not called asa witness.Inasmuch as the parties stipulated that King beganwork in August 1985, and because his fall quarter prob-ably extended at least until November, it would havebeen impossible in August or September, when Kingstarted school, for only 1 or 2 weeks to have remaineduntil the end of the quarter, as asserted by Pfizenmayer.Further, the Respondent did not call Supervisor Conni-son as a witness. Accordingly, I credit King's testimonyconcerning the circumstances of his employment throughNovember. I also credit Pfizenmayer's testimony thatKing was a good employee.B. The Union Campaign, King's Discharge, the FirstUnfair Labor Practice Charge, and King's Attempt tobe Rehired1.Summary of the evidenceThe Union conductedan organizationalcampaign atthe Respondent's plant in November 1985, according toClarence Brown, a union organizer.As indicated, King registered for school in Decemberafteragain gettingConnison's approval. About the sametime or shortly thereafter, King testified, he had a con-versation with Vice President Pfizenmayer in the latter'soffice. Pfizenmayer said that he could not allow King to"split" his shift any more, i.e., work sometimes on theevening shift and at other times in themorning.Kingasked whether he could be put on the evening shift ex-clusively. Pfizenmayer replied that he would "talk withJimmy [Connison] . . . and see what we can do."King returned to the jobsite about a week later, andfirst spoke with Connison. The supervisor told King, ac-cordingto the latter, that he had told Pfizenmayer thathe saw no reasonwhy King could not work and go toschool, because everything "had come out just fine" theprevious quarter. King also reported another conversa-tionwith Pfizenmayer on the same day as his talk withConnison. The vice president told King that the Compa-ny had decided toterminatehim because there was notenoughevening shift work. King reported that this tookplace on 20 December 1985.According to Pfizenmayer, Connison told him in De-cember that King wanted to go back to school "andwork part-time." The vice president then told King thathe did not have any "part-time work," but would seewhat he could do. Pfizenmayer asserted that Connison's"supervisors" informed Pfizenmayer that the Companydid not have "part-time" work. The Company executivetold this to King, and advised him to return to schoolfull time. Pfizenmayer affirmed that the Company in factdid not use"part-time" employees, but, rather, used"temporary" employees full time. In addition, the wit-ness stated,work was slow in December.King asserted that the Company had work in both De-cember 1985 and January 1986. Friends of his who wereworking as temporary help told him that "work [was]going on like crazy . . . night and day."On 23 December 1985, 3 days after his discharge,King filed an unfair labor practice charge in Case 10-CA-21411, alleging that he had been discharged for en-gaging in union activity, in violation of Section 8(a)(1)and (3) of the Act.'According to King, his "financials was [sic] goingdown" in early January. He called union organizerBrown and asked whether the Union could get his jobback. Brown advised him to call Pfizenmayer, and Kingdid so in the early afternoon on 3 January 1986. Accord-ing to King, he asked Pfizenmayer whether he could gethis job back if he quit school. King was scheduled tobeginwinter quarter classes on 6 January. The vicepresident replied, "James, I don't know what I can dosince the labor charge has been filed and we have re-ceived the papers." King then hung up. He attendedschool during the winter quarter only on the first day ofclasses, 6 January.Pfizenmayer testified that he received a call from Kingduring the morning in the first week of January 1986, inwhich King asked whether he could come back to workif he dropped out of school. King did not ask for a "part-time" position. The vice president's answer, according tohis testimony, was that he "wasn't sure."After this conversation with Pfizenmayer, King calledunion organizer Brown, and related the details of theconversation. Brown advised King to call Pfizenmayeragain and offer to withdraw the charges if King couldget his job back. According to King, he then placed an-other call to Pfizenmayer immediately after the first call,with Brown on a "three-way hookup" silently listeningto the conversation. King testified that he asked Pfizen-mayer whether he could have his job back if he with-drew the unfair labor practice charge. The vice presidentreplied, "I don't think I want you back, James."Brown corroborated King, and testified that King'scall to him, and his subsequent listening to King's secondtelephone conversation with Pfizenmayer, took place inthe afternoon. Brown corroborated King's testimony thathe offered to withdraw the first unfair labor practicecharge in return for his job. Pfizenmayer's reply, accord-ing to Brown, was, "Well, with everything that's hap-pened, I don't think we want you back."Pfizenmayer acknowledged that he had a second con-versation with King on the same day, but asserted that ittook place in his office in the afternoon. King had notinformed Pfizenmayer that he was coming to the office.King asked whether he could have his job back if hedropped out of school and dropped the unfair labor prac-tice charges. Pfizenmayer testified, "My comment waswith all the documentation and the paperwork we'dgone through I wasn't sure what to do and I cannotbring you back at that [sic] time.2'King withdrew the charge in Case 10-CA-21411 about the secondweek of January 1986, and there is no allegation of a violation of Sec8(a)(3) in the instant case.2Pfizenmayer also testified about conversations witha Board agentThus, on receipt of the first unfair labor practice charge, he called theContinued BRYSON ENVIRONMENTAL SERVICES2.Factual analysisIt is clear that King and Pfizenmayer had two conver-sations on 3 January 1986, and that at least the first onewas on the telephone.The substance of the conversationsismore significant than the issue of where the secondconversation took place.However,I credit King's testi-mony,partially corroborated by Brown,that a secondtelephone conversation took place with Pfizenmayer im-mediately after the first one. There is no suggestion of athird conversation,and, accordingly,Ifind that thesecond conversation occurred on the telephone.Thereis also no doubt that King offered to drop outof school and withdraw his outstanding unfair laborpractice charge if Pfizenmayer would rehire him. Al-though there are minor variations in the testimony as totheCompany's response to these offers,Pfizenmayerstated that he referred to "all the documentation and pa-perwork [the Company had]gone through"as justifica-tion for his refusal to rehire King.The company execu-tive's testimony tends to corroborate King'savermentthat Pfizenmayer mentioned the "labor charge"and the"papers" the Company had received as reasons for deny-ingKing's request.This is partially corroborated byBrown's testimony that Pfizenmayer referred to "every-thing that's happened"in refusing to rehire King. I findthat Pfizenmayer referred to King's unfair labor practicecharge as the explanation for his refusal to rehire Kingon 3 January.Respondent's contention advanced to the Board duringthe investigation of the case-that King was not rehiredbecause no part-time work was available-iswithoutmerit.In the first place,it is not clear that King everworked "part-time."All that appears in the record is thatRespondent worked two shifts, one in the morning andone in the evening.Although Respondent may havehired"temporary"employees,there is no evidence thatsuch employees were required to workbothshifts inorder to be classified as "full-time"temporary employ-ees.Rather,the record indicates, some employeesworked the morning shift,and others the evening shift.Although King alternated his work schedule in the fall inorder to accommodate his classroom schedule,this didnot make him a "part-time"employee.When Pfizenmayer told King in December that hecould no longer"split"his shift,according to King, thelatter asked for the evening shift exclusively,so that hecould attend daytime classes.Pfizenmayer then said, ac-cording to King,that the Company did not have enougheveningshiftwork.Although Pfizenmayer contended thathe gave King the lack ofpart-timework as the reason, Icredit King's testimony that Pfizenmayer's stated reasonBoard's office,and was advised to rehire King.Pfizenmayer replied thathe did not have part-time work.The vice president averred that he calledthe same Board agent"right after"the "first telephone conversationbefore he[King] came into my office."According to Pfizenmayer, hetold the agent that King was going to drop out of school and wanted toreturn to work,but that the Company's situation had "not changed." Theagent asked whether the Company'sposition had anything to do withKing's unfair labor practice charge,and Pfizenmayer denied it. He wasagain asked whether he would take King back,and said that he "wasn'tsure."In a letter to the Board dated 3 January"1985 [sic],"Pfizenmayerrestated his position that the Company did not have"part-time"work (R.Exh 1).269was an asserted lack of evening shift work. For the rea-sons given above,this is inconsistent with Respondent'slater assertion of a lack of part-time work.I also creditKing's testimony that work was available both night andday, i.e., on both shifts, in December and January.It is also obvious that King on 3 January was askingfor full-time employment;however,Respondent wishedto define that term.The only reasonable interpretation ofKing's offer to withdraw from school in return for a jobwas that he was ready to work full time.Indeed,Pfizen-mayer admitted that King did not ask for a part-time job.The company executive did not refer to lack of part-timeor full-time work as the reason for failure to rehire King.Instead,the stated reason was the fact that King hadfiled an unfair labor practice charge.3C. Legal Analysisand ConclusionsRespondent appears to argue in its posthearing briefthat King's calls to Pfizenmayer on 3 January 1986 wereintended to "gather evidence"of additionalstatutoryviolations. I rejectthisargument.Verysimply,Kingneeded his job for financial reasons, and tried to get itback.Pfizenmayer refused to rehire him at that time be-cause he had filed an unfair labor practice charge. TheGeneral Counsel has thus established a prima facie casethatRespondent failed to rehire King on 3 January 1986for a discriminatory reason.Crest Tankers,270 NLRB 47(1984).Wheresuch reason is the fact that the employeehas filed an unfair labor charge,the employertherebyviolates Section 8(a)(1) and(4) of the Act.Service Oper-ationsSystems,272NLRB 1033 (1984).BecauseRe-spondent has not rebuttedthe GeneralCounsel's primafacie case,I reach the same conclusion herein.In accordancewith my findingsabove,Imake the fol-lowingCONCLUSIONS OF LAW1.Bryson Environmental Services,Inc. is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.United Steelworkersof Americais a labor organiza-tion within the meaningof Section 2(5) of the Act.3.By refusing on 3 January1986 torehire James Kingbecausehe had filedunfair labor practice charges againsttheRespondent,the lattertherebyviolatedSection8(a)(1) and(4) of the Act.4.Theforegoing unfair labor practices affect com-merce within the meaning of Section2(6) and (7) of theAct.THE REMEDYIt having been found that the Respondent has engagedin certain unfair labor practices,it is recommended thatitbe ordered to cease and desist therefrom,and to takecertain affirmative actions designed to effectuate the pur-poses of the Act.8King acknowledged that Pfzenmayer called him on 20 February andoffered him a job,and that King rejected the offer because he had ob-tained other employment. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt having been foundthat theRespondent discrimina-torily refusedto rehireJames Kingon 3 January1986, itis recommendedthat,to the extent it has not alreadydone so, the Respondentordered tooffer to rehire Kingin his former position4 or, if no suchposition is available,a substantially equivalent job, discharging if necessaryany employeehired to fillthe position,and to makeKing wholefor anyloss of earnings he may have suf-fered byreasonof theRespondent's unlawful refusal tohire him,by payinghim a sum of money equal to thesum hewould haveearned fromthe date of the Re-spondent's unlawful refusalto hire him to thedate of anoffer to rehire,less net earnings duringsuch period, withinterest thereon to be computedon a quarterlybasis inthe manner establishedby theBoardin F.W. WoolworthCo.,90 NLRB 289 (1950), andFlorida Steel Corp.,231NLRB 651 (1977).$The GeneralCounselhas filedan extensivebrief rec-ommendingthata visitatorial clausebe included in theremedial order.In O. L.Willis,Inc.,278 NLRB 203(1986),the remedialorder,as here, includeda backpayprovision.Nonetheless,the Boardfounditunnecessaryto include such a clause in the circumstances of thatcase. I reachthe same conclusion herein.I shall also recommend that Respondentbe required topost appropriate notices.On these findingsof fact andconclusionsof law andon the entirerecord,I issue thefollowingrecommend-ed6ORDERThe Respondent,Bryson Environmental Services, Inc.,Dolomite, Alabama,itsofficers,agents, successors, andassigns, shall1.Cease and desist from(a)Refusing to rehire or otherwise discriminatingagainst applicants for employment because they filedunfair labor practice charges.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act.(a) To the extent that it has not already done so,offerto rehire James King in the same position which he pre-viously held or,if no such job is available,a substantiallyequivalent job, discharging if necessary any employeehired to fill the position, and make King whole for anyloss of earnings he may have suffered by reason of the*Although there is evidence that Respondent has offered to rehireKing, I shall defer such matters to the compliance stage of this proceed-ing, in accordance with Board practice6 See generallyIsis Plumbing Co,138 NLRB 716 (1962).6If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesRespondent'sunlawful refusal to rehire him, in themanner described in the remedy section of decision.(b)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports,and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c) Post at its facility in Dolomite,Alabama,copies ofthe attached notice marked"Appendix."7Copies of thenotice,on forms provided by the Regional Director forRegion 10,after being signed by the Respondent's au-thorized representative,shall be postedby theRespond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered,defaced,or covered byany other material.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has takento comply." If this Order is enforced by a judgmentof a United States court ofappeals,the words in the notice reading"Posted by Order of theNation.al Labor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Courtof AppealsEnforcing an Orderof theNationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abideby thisnotice.WE WILL NOT refuse to rehire or otherwise discrimi-nate against applicants for employment because theyfiledunfair labor practice charges.WE WILL NOTin any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteedyou bySection7 of the Act.WE WILL offer James King immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position,without prej-udice to his seniority or any other rights or privilegespreviously enjoyed and WE WILL make him whole forany loss of earnings and other benefits resulting from hisdischarge, less any net interim earnings,plus interest,WE WILL notify him that we have removed from ourfilesany reference to his discharge and that the dis-charge will not be usedagainsthim in any way.BRYSON ENVIRONMENTAL SERVICES, INC.